Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Claim Status
Claims 1-7, 10, 12, 13, 15, 30, 33-35, 38, 39, 41, 43, 45, 48, 77, 78, and 108-109 are pending.
Claims 33-35, 38, 39, 41, 43, and 45 are withdrawn from consideration.
Claims 1-7, 10, 12, 13, 15, 30, 48, 77, 78, and 108-109 are examined on the merits.




Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 10, 12, 13, 15, 48, and 108-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all directly or indirectly recite “plant cell culture.” Claim 5 which dependent on claim 1 recites, “wherein the first and second plant cell cultures are callus cultures or cell suspension cultures.” The presence of this as a dependent claim indicates that Applicant intends “plant cell culture,” to encompass more than its typical art accepted definition. The specification supports this interpretation due to its recitation of, “In certain/some embodiments the first and second plant cell cultures are callus cultures or cell suspension cultures” (paragraphs 6, 20, 32, 40). While Applicant is allowed to act as their own lexicographer, they must provide a limiting definition of the term if they intend to use a definition other than the typically art accepted definition. The specification fails to provide such a limiting definition. This means that a person of ordinary skill in the art is left to wonder what else may be encompassed in the phrase “plant cell culture.” As such, the metes and bounds of the claims cannot be determined.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al 2012 (PNAS 109:7 p. 2434-2438).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting (claim 1), further comprising d) screening for at least one combined cell based on marker (claim 2), where the method has one the additional limitations in claim 3 including that the first plant cell culture comprises a native allele not present in the second cell culture (claim 3), wherein the genetic transfer comprises plastid or nuclear gene transfer (claims 108-109), wherein the combined cell comprises a native allele (claim 4), wherein the first or second plant cell culture comprises a plastid or nuclear encoded marker gene (claim 6), where the method has one the additional limitations in claim 7 including that one of plant cell culture are dicot cells (claim 7), wherein the plant is regenerated from a combined cell based on the presence of a marker gene (claims 10, 12, 13), where the method has one the additional limitations in claim 15 including that the plastid encoded marker gene is GFP (claim 15). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells, b) wounding the first and second plant cell cultures, c) mixing the first and second cultures to obtain to produce at least one combined cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting. 
Stegemann et al disclose making grafts (wounding both cultures) of two tobacco species (dicots) one having GFP and spectinomycin resistance gene chloroplast markers and another having a nuclear kanamycin resistance markers. The graft section is then cut and co-selected for cells having both spectinomycin and kanamycin resistance on a culture plate. Plants were regenerated from said cells. The starting material are grown on synthetic medium (right column p. 2437) which can be understood as a plant cell culture based on the intention of the instant application to expand the meaning of the phrase beyond its normal art accepted definition (See indefiniteness rejection above). Accordingly, claims 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al.  

Response to Arguments - Claim Rejections - 35 USC § 102 
Applicant’s amendments filed 04/07/2021 have been fully considered but are not persuasive. 
Applicant urges that Stegeman uses plant pieces and not plant cell cultures as starting materials. Stegman only describes mixing tow pieces being grafted as such no combined cell is produced. 
This argument is not persuasive, because the phrase plant cell cultures is indefinite in the instant disclosure as such it also encompasses the plants grown in culture which Stegman uses as starting material. They also have formed a combined cell as evidenced by the cell produced by the co-selected cells that were obtained (Results, p. 2434-2435).

Response to Arguments - Claim Rejections - 35 USC § 102 and 103
The Examiner has opted to withdraw the rejection over Macrotrigiano et al, because better art is currently available (See rejections over Thyssen et al below). Do not assume that this withdrawal indicates that Macrotrigiano et al cannot be used in a later rejection depending upon future claim amendments.  

Claim(s) 1-4, 6-7, 10, 12-13, 15, 48, and 108 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thyssen et al (WO 2012/092577 A1).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting (claim 1), further comprising d) screening for at least one combined cell based on a marker (claim 2), where the method has one the additional limitations in claim 3 including wherein the cultures are heteroplastomic (claim 3), wherein the genetic transfer comprises plastid or nuclear gene transfer (claims 108-109), wherein the combined cell comprises a transgene (claim 4), wherein the first or second plant cell culture comprises a plastid or nuclear encoded marker gene (claim 6), where the method has one the additional limitations in claim 7 including that one of plant cell culture are dicot cells (claim 7), wherein the plant is regenerated from a combined cell based on the presence of a marker gene (claims 10, 12, 13), where the method has one the additional limitations in claim 15 including that the dicot is tobacco (claim 15). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells, b) wounding the first and second plant cell cultures, c) mixing the first and second cultures to obtain to produce at least one combined cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting. 
Thyssen et al disclose a method of transferring organelles in plants for creation of transgenic plants combining first and second plants via graft or combining tissue culture enabling cell to cell movement, culturing the plants, and selecting for cells expressing nuclear and plastid markers and regenerating a plant from said cells (p. 20, lines 21-26; claims). Note that grafting or combining tissue culture cells to allow for cell to cell movement would necessarily require wounding of the tissue. They disclose that DNA transferred can be heterologous and confer herbicide resistance or fluorescent proteins for selection and also that it could be practiced in a number of species including tobacco species (claims). Accordingly, claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thyssen et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyssen et al (WO 2012/092577 A1) as applied to claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 above.
	The claims are drawn to the method of claim 1 wherein the plant cell culture is a suspension or callus culture and wherein the mixed culture or progeny thereof is selected for the presence of a marker gene (claims 5 and 30). 
	Thyssen et al teach all the limitations of claim 1 (see rejection under 35 USC 102 above). On page 20 lines 21-26 recite, “Intercellular movement of organelles should not be limited to intact plants, but should be applicable to any two cells making a new contact enabling cell-to-cell movement of plant organelles. Such cells may be in tissue culture, said first and second plants comprising distinct plastid and nuclear genetic markers, enabling selection for PGT events. Recovery of PGT (organelle) events in tissue culture may be particularly beneficial when grafting is technically challenging, such as in monocotyledonous plants.” 
	Thyssen et al do not teach that the culture is cell suspension or callus culture.
	At the time of filing, it would have been prima facie obvious for a person or ordinary skill in the art to practice the method of Thyssen et al using callus or cell suspension culture as starting materials given the passage quoted above and the fact that callus culture is a type of plant cell tissue culture which generically taught by Thyssen et al. A person of ordinary skill would have been particularly motivated use this modified approach in monocots given the difficulties with grafting monocots as indicated above. Further, a person of ordinary skill in the art would have been motivated use a selection scheme as taught by Thyssen et al. Accordingly, claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyssen et al. 

Claims 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyssen et al (WO 2012/092577 A1) as applied to claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 above, and further in view of Doudna et al (US 2014/0068797 A1).
The claims are drawn to methods that amount to claims 1 and 48 wherein the first plant cell culture comprises a recombinant DNA transgene comprising a sequence encoding a site-specific nuclease operably linked to a first promoter to produce a product cell having at least one edit.
Thyssen et al teach all the limitations of claims 1 and 48. See rejection under 35 USC 102 above.  
Thyssen et al do not teach that a plant cell culture comprises a transgene encoding a site-specific nuclease.
Doudna et al teach the CRISPR/Cas9 sit specific nuclease system of genome modification and suggest that protoplast fusion is one of the suitable ways of introducing exogenous DNA molecule to plant cells. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to modify the teachings of Thyssen et al with the teachings of Doudna et al by having the first cell culture carrying Cas9 and guide RNA transgenes to the end of making desirable genomic modifications in the combined cells formed. These nuclease and guide RNA transgenes could be carried in the plastid genome and the resultant plant could be used a pollen parent such that the modified nuclear DNA could be transferred but the transgenic plastid genome would remain with the maternal parent. A person of ordinary skill in the art would have been motivated to combine the methods given the suggestion of Doudna et al that protoplast fusion is one of the suitable ways for introducing the CRISPR/Cas9 system to plants cells and that the by introducing useful genomic modifications could be achieved by transferring cytoplasm. A person of ordinary skill in the art would have been motivated to use the CRISPR system of Doudna et al in the method of Thyssen et al as it would allow them to modify the genome of the combined plant without the requirement of traditional transformation steps. Accordingly, claims 77-78 is/are rejected under 35 U.S.C. 103 as being obvious. 



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663